[a103fifthamendmenttoarcr001.jpg]
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS FIFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”), dated as of May 31,
2018 (the “Effective Date”), is entered into by and among HOOPER HOLMES, INC., a
New York Corporation (“Borrower”), each of the undersigned financial
institutions (individually each a “Lender” and collectively “Lenders”) and SWK
FUNDING LLC, a Delaware limited liability company, in its capacity as
administrative agent for the other Lenders (in such capacity, “Agent”). RECITALS
WHEREAS, Borrower, Agent and Lenders entered into that certain Amended and
Restated Credit Agreement, dated as of May 11, 2017, which amended and restated
that certain Credit Agreement, dated as of April 17, 2015, by and among the
Borrower, Agent and Lenders (as heretofore amended and as the same may be
further amended, modified or restated from time to time, being hereinafter
referred to as the “Credit Agreement”; capitalized terms used in this Amendment
are defined in the Credit Agreement unless otherwise stated); WHEREAS, Borrower,
Agent and Lenders desire to enter into an immediate initial forbearance to allow
for further discussions among Borrower, Agent and Lenders regarding a resolution
acceptable to Borrower, Agent and Lenders; and WHEREAS, Borrower, Agent and
Lenders desire and are willing, to amend the Credit Agreement as set forth
below. AGREEMENT NOW, THEREFORE, in consideration of the premises herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows: ARTICLE I Limited Forbearance 1.1 Certain Events of Default
have occurred and are continuing, including, without limitation, Borrower’s
failure to repay all outstanding principal and interest in relation to the
August 2017 Term Loan on or prior to April 30, 2018 (collectively, the “Existing
Defaults”). At the request of Borrower, Agent and Lenders shall forbear from
exercising any remedies in connection with any Existing Default so long as
Borrower complies with the covenants set forth in Section 3.2 of this Amendment.
The forbearance provided for in this Section 1.1 shall automatically terminate
on August 31, 2018 (the “Forbearance Period”) without the need for any further
action or notice by Agent or Lenders. Notwithstanding anything herein to the
contrary, Borrower, Agent, and Lenders may extend such Forbearance Period by
written agreement. 1 [Hooper] Fifth Amendment to A&R Credit Agreement #57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr002.jpg]
1.2 Nothing contained in this Amendment or any other communication between
Agent, any Lender, Borrower or any other Loan Party shall be a waiver of any
past, present or future violation, Default or Event of Default of Borrower under
the Credit Agreement or any Loan Document. Subject to Section 1.1 of this
Amendment, Agent and each Lender hereby expressly reserves any rights,
privileges and remedies under the Credit Agreement and each Loan Document that
Lender may have with respect to any violation, Default or Event of Default, and
any failure by Agent or any Lender to exercise any right, privilege or remedy as
a result of the violations set forth above shall not directly or indirectly in
any way whatsoever either (i) impair, prejudice or otherwise adversely affect
the rights of Agent or any Lender, except as set forth herein, at any time to
exercise any right, privilege or remedy in connection with the Credit Agreement
or any Loan Document, (ii) amend or alter any provision of the Credit Agreement
or any Loan Document or any other contract or instrument or (iii) constitute any
course of dealing or other basis for altering any obligation of Borrower or any
rights, privilege or remedy of Agent or any Lender under the Credit Agreement or
any Loan Document or any other contract or instrument. Nothing in this Amendment
shall be construed to be a consent by Agent or any Lender to any prior, existing
or future violations of the Credit Agreement or any Loan Document. 1.3 Subject
to the terms of this Amendment, Borrower is hereby notified that irrespective of
(i) any waivers or consents previously granted by Agent or any Lender regarding
the Credit Agreement and the Loan Documents, (ii) any previous failures or
delays of Agent or any Lender in exercising any right, power or privilege under
the Credit Agreement or the Loan Documents or (iii) any previous failures or
delays of Agent or any Lender in the monitoring or in the requiring of
compliance by Borrower with the duties, obligations and agreements of Borrower
in the Credit Agreement and the Loan Documents, Borrower will be expected to
comply strictly with its duties, obligations and agreements under the Credit
Agreement and the Loan Documents. ARTICLE II Amendments to Credit Agreement 2.1
Amendment to Section 2.1.1. Effective as of the Effective Date, Section 2.1.1 of
the Credit Agreement is amended and restated in its entirety to read as follows:
“2.1.1 Term Loan Commitments. (a) (i) The Lenders, severally and for themselves
alone, made (i) a term loan (the “Original Term Loan”) in connection with the
Existing Credit Agreement in the original principal amount of $5,000,000 and
(ii) an additional term loan (“Additional Term Loan” and together with the
Original Term Loan, collectively the “Closing Date Term Loan”) on the Closing
Date in the original principal amount of $2,824,123.80, resulting in an
aggregate, outstanding principal amount of $6,500,000 as of the Closing Date.
(ii) The Lenders, severally and for themselves alone, made an additional term
loan to Borrower, on or about August 8, 2017, in the amount of $2,000,000 (the
“August 2017 Term Loan”). 2 [Hooper] Fifth Amendment to A&R Credit Agreement
#57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr003.jpg]
(iii) The Lenders, severally and for themselves alone, made additional term
loans to Borrower, pursuant to that certain Fourth Amendment to Amended and
Restated Credit Agreement dated as of May 8, 2018, in the aggregate amount of
$1,500,000 (collectively, the “May 2018 Term Loan”). (iv) As of May 31, 2018
(and prior to any additional advances of the Term Loan described in Section
2.1.1(b) below) (x) the outstanding principal balance of the Closing Date Term
Loan is $6,500,000.00, (y) the outstanding principal balance of the August 2017
Term Loan is $1,750,000.00 and (z) the outstanding principal balance of the May
2018 Term Loan is $1,500,000. (b) Subject to the terms and conditions set forth
in that certain Fifth Amendment to Amended and Restated Credit Agreement dated
as of May 31, 2018 (the “Fifth Amendment”), each Lender, severally and for
itself alone, agrees to make additional term loans to Borrower (each such loan,
individually and collectively, the “Fifth Amendment Term Loan”) in an aggregate
amount equal to such Lender’s applicable Pro Rata Share of $5,017,000.00. During
the period beginning on June 1, 2018 and ending on August 28, 2018, so long as
Borrower is in compliance with the covenants set forth in the Fifth Amendment,
Lenders shall make additional advances within two (2) Business Days of the
written request therefore to Agent, in an amount not to exceed $5,017,000.00 in
the aggregate and subject to a distribution schedule as reasonably agreed to by
Agent and Borrower from time to time. The Additional Term Loan, the Original
Term Loan, the August 2017 Term Loan, the May 2018 Term Loan and the Fifth
Amendment Term Loan shall be deemed a single term Loan (each such loan,
individually and collectively, the “Term Loan”). The Commitments of Lenders to
make the Fifth Amendment Term Loan (or any portion thereof) shall terminate
concurrently with the making of the Fifth Amendment Term Loan (or any portion
thereof) in accordance with this Section 2.1.1(b). The Loan is not a revolving
credit facility, and therefore, any amount thereof that is repaid or prepaid by
Borrower, in whole or in part, may not be re-borrowed. (c) Notwithstanding
anything set forth in this Agreement (including, without limitation, Section 2.9
hereof) or any other Loan Document to the contrary, the remaining principal
balance of the August 2017 Term Loan, the May 2018 Term Loan and the Fifth
Amendment Term Loan, together with all interest accrued in relation thereto,
shall be due and payable on or prior to September 4, 2018.” ARTICLE III
Conditions Precedent and Post-Closing Obligations 3.1 Conditions Precedent. The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions precedent in a manner satisfactory to Agent, unless specifically
waived in writing by Agent in its sole discretion: 3 [Hooper] Fifth Amendment to
A&R Credit Agreement #57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr004.jpg]
A. Agent shall have received this Amendment and the Reaffirmation of the Amended
and Restated Guarantee and Collateral Agreement, duly executed by all parties
thereto. B. The representations and warranties contained herein and in the
Credit Agreement and the other Loan Documents, as each is amended hereby, shall
be true and correct as of the date hereof, as if made on the date hereof, except
for such representations and warranties as are by their express terms limited to
a specific date. C. All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent. 3.2
Post-Closing Obligations. Borrower shall comply with each of the additional
covenants and requirements at all times prior to the payment in full of the
Obligations, the failure of which would constitute an immediate Event of Default
and termination of the forbearance provided for in Section 1.1 of this
Amendment: A. On the first Business Day of each week following the Effective
Date, Borrower shall provide to Agent an updated cash flow forecast for Borrower
substantially in the form attached hereto as Exhibit A, as well as a cumulative
comparison of actual results to prior cash flow projections delivered by
Borrower to Agent in form and substance acceptable to Agent. B. Borrower’s
actual expenses for the period covered in the cash flow forecast attached hereto
as Exhibit A shall not exceed the budget amounts for such expenses by more than
15% unless otherwise agreed to by Agent in its sole discretion. C. Borrower
shall continue to use reasonable best efforts to identify potential acquirers or
investors and to effectuate a transaction that results in a merger, acquisition,
or similar material investment (the “Transaction”) in Borrower as imminently as
reasonably possible. D. Borrower further agrees to cooperate with Agent and
potential acquirers and investors and to use reasonable best efforts to assist
all parties in completing the Transaction. In addition, Borrower shall continue
to engage a financial advisor (the “Advisor”), reasonably acceptable to Agent to
advise and represent Borrower in relation to the Transaction, until the earlier
of the consummation of such Transaction or the payment in full of the
Obligations. E. Unless otherwise agreed to by Agent in its
commercially-reasonable discretion, Borrower shall meet or exceed any milestone
or deadlines established by the Advisor from time to time in relation to the
Transaction, as such milestones or deadlines shall be agreed to by Agent and
Borrower from time to time in their commercially reasonable discretion. ARTICLE
IV 4 [Hooper] Fifth Amendment to A&R Credit Agreement #57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr005.jpg]
Ratifications, Representations and Warranties 4.1 Ratifications. The terms and
provisions set forth in this Amendment shall modify and supersede all
inconsistent terms and provisions set forth in the Credit Agreement and the
other Loan Documents, and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Borrower, Lenders and Agent agree that the Credit Agreement and the
other Loan Documents, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms. Borrower
agrees that this Amendment is not intended to and shall not cause a novation
with respect to any or all of the Obligations. 4.2 Representations and
Warranties. Borrower hereby represents and warrants to Agent and Lenders that
(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action (as applicable) on the part of Borrower and
will not violate the organizational documents of Borrower; (b) Borrower’s
directors have authorized the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith; (c) the representations and warranties contained in the
Credit Agreement, as amended hereby, and any other Loan Document are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date (except to the extent such
representations and warranties expressly relate to an earlier date); and (d)
except as disclosed to Agent, Borrower has not amended its organizational
documents since the date of the Credit Agreement. ARTICLE V Miscellaneous
Provisions 5.1 Survival of Representations and Warranties. All representations
and warranties made in the Credit Agreement or any other Loan Document,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Agent or any Lender or any closing
shall affect the representations and warranties or the right of Agent and each
Lender to rely upon them. 5.2 Reference to Credit Agreement. Each of the Credit
Agreement and the other Loan Documents, and any and all other Loan Documents,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof or pursuant to the terms of the Credit Agreement, as amended
hereby, are hereby amended so that any reference in the Credit Agreement and
such other Loan Documents to the Credit Agreement shall mean a reference to the
Credit Agreement, as amended hereby. 5.3 Expenses of Agent. As provided in the
Credit Agreement, Borrower agrees to pay on demand all costs and expenses
incurred by Agent, or its Affiliates, in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the reasonable costs and
fees of legal counsel, and all costs and 5 [Hooper] Fifth Amendment to A&R
Credit Agreement #57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr006.jpg]
expenses incurred by Agent and each Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the reasonable costs and
fees of legal counsel. 5.4 Severability. Any provision of this Amendment held by
a court of competent jurisdiction to be invalid or unenforceable shall not
impair or invalidate the remainder of this Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable. 5.5
Successors and Assigns. This Amendment is binding upon and shall inure to the
benefit of Agent and each Lender and Borrower and their respective successors
and assigns, except that Borrower may not assign or transfer any of its rights
or obligations hereunder without the prior written consent of Agent. 5.6
Counterparts. This Amendment may be executed in one or more counterparts, each
of which when so executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same instrument. This Amendment
may be executed by facsimile or electronic (.pdf) transmission, which facsimile
or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 5.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment. 5.7 Effect of Waiver. No consent or waiver, express or
implied, by Agent to or for any breach of or deviation from any covenant or
condition by Borrower shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty. 5.8 Headings. The
headings, captions, and arrangements used in this Amendment are for convenience
only and shall not affect the interpretation of this Amendment. 5.9 Applicable
Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW) AND 10.18 (FORUM
SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT MUTATIS
MUTANDIS AS IF FULLY SET FORTH HEREIN. 5.10 Final Agreement. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS AMENDED HEREBY, REPRESENT THE
ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON
THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND AGENT. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK] 6 [Hooper] Fifth Amendment to A&R Credit Agreement
#57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr007.jpg]




--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr008.jpg]




--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr009.jpg]
REAFFIRMATION OF AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT The
undersigned (the “Guarantor”) each hereby acknowledges and agrees to the
amendments of the Credit Agreement contained in this Fifth Amendment to Amended
and Restated Credit Agreement, dated as of May 31, 2018 (the “Amendment”), and
acknowledges and reaffirms its obligations owing to Agent and the Lenders under
that certain Amended and Restated Guarantee and Collateral Agreement, dated as
of May 11, 2017 (the “Guarantee Agreement”) and any of the other Loan Documents
to which it is a party, and agrees that such Guarantee and Loan Documents are
and shall remain in full force and effect. Although Guarantor has been informed
of the matters set forth herein and has acknowledged and agreed to same,
Guarantor understands that Agent and Lenders have no obligation to inform
Guarantor of such matters in the future or to seek Guarantor’s acknowledgement
or agreement to future amendments or waivers, and nothing herein shall create
such a duty. [Signatures Follow] [Hooper] Fifth Amendment to A&R Credit
Agreement #57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr010.jpg]
HOOPER HOLMES, INC., a New York corporation By: Name: James E. Fleet Title:
Chief Restructuring Officer PROVANT HEALTH SOLUTIONS, LLC, a Rhode Island
limited liability company By: Name: James E. Fleet Title: Chief Restructuring
Officer HOOPER WELLNESS, LLC, a Kansas limited liability company By: Name: James
E. Fleet Title: Chief Restructuring Officer ACCOUNTABLE HEALTH SOLUTIONS, LLC, a
Kansas limited liability company By: Name: James E. Fleet Title: Chief
Restructuring Officer [Hooper] Fifth Amendment to A&R Credit Agreement #57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr011.jpg]
HOOPER INFORMATION SERVICES, INC., a New Jersey corporation By: Name: James E.
Fleet Title: Chief Restructuring Officer HOOPER DISTRIBUTION SERVICES, LLC, a
New Jersey limited liability company By: Hooper Holmes, Inc., its Manager By:
_________________________________ Name: James E. Fleet Title: Chief
Restructuring Officer HOOPER KIT SERVICES, LLC, a Kansas limited liability
company By: Hooper Holmes, Inc., its sole Member By:
_______________________________ Name: James E. Fleet Title: Chief Restructuring
Officer [Hooper] Fifth Amendment to A&R Credit Agreement #57987201



--------------------------------------------------------------------------------



 
[a103fifthamendmenttoarcr012.jpg]
EXHIBIT A Form of Cash Flow Forecast (See Attached) [Hooper] Fifth Amendment to
A&R Credit Agreement #57987201



--------------------------------------------------------------------------------



 